Mr. Presiding Justice Windes delivered the opinion of the court. The finding of the court not being against the clear preponderance of the evidence, the judgment must stand, unless there was some error of law, as to which no question is made, except on the statute of frauds. It is contended that the statute of frauds prevents a recovery in this case, because the debt which appellant promised to pay was that of the transportation company—that his promise was not an original undertaking. This contention can not prevail. We have seen that the assets of the company were transferred to appellant. That was a sufficient consideration for his promise to pay the company’s debts. If he did not receive them that was his misfortune. The validity of his agreement was not dependent on the release of the company by the creditors. They could take advantage of his agreement made for their benefit, without releasing their claims. A consideration moving from them was not necessary to support the contract. Brown on Stat. of Frauds, Sec. 166 b; Eddy v. Roberts, 17 Ill. 505; Wilson v. Bevans, 58 Ill. 232; Meyer v. Hartman, 72 Ill. 442. The judgment is affirmed.